*317Order
PER CURIAM.
David S. Sawyer appeals the judgment of his jury convictions in the Circuit Court of Jackson County for deviate sexual assault, § 566.070, and victim tampering, § 575.270.2, for which he was sentenced as a persistent misdemeanor offender, § 558.016, to consecutive five-year terms of imprisonment in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in excluding from evidence at trial, as inadmissible hearsay, the “Release and Settlement Agreement” entered into between the victim and the appellant’s employer, Baptist Medical Center, settling any potential claims for damages that she may have had against it for the alleged sexual assault by the appellant, because it was admissible both as substantive evidence, under § 491.074, and impeachment evidence, as a prior inconsistent statement of the victim.
Affirmed. Rule 30.25(b).